 


109 HR 4166 IH: Family Asthma Act
U.S. House of Representatives
2005-10-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4166 
IN THE HOUSE OF REPRESENTATIVES 
 
October 27, 2005 
Mrs. McCarthy (for herself and Mr. Schwarz of Michigan) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend the Public Health Service Act with regard to research on asthma, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Family Asthma Act. 
2.FindingsCongress makes the following findings: 
(1)The number of people with asthma has more than doubled from 1985 to 2005. According to the Centers for Disease Control and Prevention, in 2002, more than 20,000,000 Americans had been diagnosed with asthma, and an estimated 6,000,000 children were suffering from asthma. By 2020, asthma is expected to strike 1 in 14 Americans and 1 in 5 families. 
(2)According to the Centers for Disease Control and Prevention, in 2002, more than 4,000 Americans died from asthma. The Asthma and Allergy Foundation of America reports that in the United States, 14 individuals die of asthma every day. According to the Centers for Disease Control and Prevention’s National Center for Health Statistics, mortality from asthma is higher among African-Americans and women. 
(3)According to the Centers for Disease Control and Prevention, asthma accounts for nearly 500,000 hospitalizations each year. More than 1,900,000 people are treated for asthma attacks in hospital emergency departments each year. 
(4)The Morbidity and Mortality Weekly Report notes that from 1980 to 1999, the number of physician office visits increased from 5,900,000 to 10,800,000. There were higher rates of physician office visits for African-Americans, females, and children. 
(5)According to the National Heart Lung and Blood Institute at the National Institutes of Health, the annual cost of asthma to the United States is approximately $16,100,000,000. 
(6)The Department of Education states that asthma is the most commonly cited reason for school absences. According to the Centers for Disease Control and Prevention, in 2002, more than 14,000,000 school days and 11,800,00 work days were missed as a result of asthma. 
(7)Asthma episodes can be triggered by both outdoor air pollution and indoor air pollution, including pollutants such as cigarette smoke and combustion by-productions. Asthma episodes can also be triggered by indoor allergens such as animal dander and outdoor allergens such as pollen and molds. 
(8)Public health interventions and medical care in accordance with existing guidelines have been proven effective in the treatment and management of asthma. Better asthma management could reduce the numbers of emergency department visits and hospitalizations due to asthma. Studies published in medical journals have shown that asthma care from specialists results in improved asthma outcomes at a lower cost. 
(9)The alarming rise in the prevalence of asthma, its adverse effects on school attendance and productivity, its costs for hospitalizations and emergency room visits, argue for a more vigorous Federal leadership role, including increasing awareness of asthma as a chronic illness, its symptoms, the role of both indoor and outdoor environmental factors that exacerbate the disease, and other factors that affect its exacerbations and severity. The goals of the government and its partners in the nonprofit and private sectors should include reducing the number and severity of asthma attacks, its financial burden, and the health disparities associated with asthma. 
3.Family asthma clinical and environmental health research grantsPart P of title III of the Public Health Service Act (42 U.S.C. 280g et seq.) is amended by adding at the end the following: 
 
399O.Family asthma clinical and environmental health research grant Program 
(a)PurposesThe purposes of this section are to provide authority to award grants to eligible entities serving a medically underserved population (as defined in section 330(b)(3)) for the conduct of pilot projects to prevent and control asthma symptoms and to reduce asthma attacks in families containing individuals with asthma through activities which may include— 
(1)researching and developing novel interventions to reduce the burden of asthma, improve disease control, assist with the management of asthma exacerbations by patients and their families, and prevent asthma exacerbations; 
(2)utilizing the electronic medical record, telehealth, and other novel electronic communications to prevent acute asthma attacks; 
(3)facilitating communication of intervention and prevention information to individuals with asthma and their families and caregivers; 
(4)expanding the understanding of environmental and other factors that cause and contribute to the burden of asthma; 
(5)collecting and analyzing data in order to determine the incidence, prevalence, and severity of asthma and associated risk factors; and 
(6)expanding data collection of research into the genetic susceptibility to asthma. 
(b)Authority to make grants 
(1)In generalThe Secretary, acting through the Director of the National Institutes of Health, shall award grants to eligible entities to carry out pilot projects consistent with the activities described in subsection (a). 
(2)Awarding of grantsIn awarding the grants under paragraph (1), the Secretary shall— 
(A)give priority to entities that serve a medically underserved population; and 
(B)give consideration to an adequate rural-urban distribution, so as to gain better information about asthma at the national level. 
(3)Coordination of agenciesThe National Institute of Environmental Health Sciences (which shall be the lead agency for purposes of activities carried out under this section), in coordination with the National Heart, Lung, and Blood Institute, the National Institute of Allergy and Infectious Diseases, and the National Institute of Child Health and Human Development, shall administer grants to be utilized by entities performing research of the type described in subsection (a). Such Institutes shall coordinate in writing a Request for Applications, reviewing applications, and providing administrative oversight for the program carried out under this section. 
(c)EligibilityTo be eligible to receive a grant under subsection (b), an entity shall be— 
(1)a hospital, including children’s hospitals; 
(2)a community health center; 
(3)a medical school; 
(4)a nonprofit institution; or 
(5)another entity, as designated by the Secretary. 
(d)Application 
(1)In generalAn eligible entity shall submit an application to the Director of the National Institutes of Health for a grant under this section at such time, in such manner, and accompanied by such information as such Director may require. 
(2)Required informationAn application submitted under this subsection shall, to the extent practicable— 
(A)include information demonstrating the prevalence of chronic asthma among the population to be served by the applicant on at least a State level basis and where practicable, in areas and localities within the State; 
(B)provide assurance that the applicant will establish consistent communication with patients using the Internet or telephone for the prompt transmission of patient information related to symptoms and conditions, such as peak flow meter measurements; 
(C)provide assurance that enrollees will have baseline and ongoing medical data collected, including data related to pulmonary function and skin or in vitro testing for sensitization to allergies; 
(D)propose novel approaches to studying the gene-environment interaction of the patients and have the capacity to engage in such data collection, or partner with an institution with such a capacity; 
(E)contain assurances that the applicant will communicate in a manner designed to preserve patient confidentiality, with at least 1 of the Asthma Clinical Centers of the National Institutes of Health; and 
(F)provide assurances that the entity can effectively coordinate care between physicians, including asthma specialists, nurses, allied health professionals, community health workers, nonprofit organizations, and the other entities responsible for implementing the pilot project involved. 
(3)Collaboration with local institutionsAn eligible entity under this section is encouraged to— 
(A)collaborate with 1 or more Head Start programs to identify children and families with asthma within the geographic area of the applicant; 
(B)collaborate with local school districts to recruit children with physician-diagnosed asthma; and 
(C)partner with local, community-based nonprofit organizations to identify children and families with asthma within the geographic area of the applicant. 
(e)Use of funds 
(1)In generalAn eligible entity shall use amounts received under a grant under this section to carry out the purposes described in subsection (a), including— 
(A)conducting an assessment of the patients served to determine possible contributors to asthma exacerbations in the indoor and outdoor environments, including exposure to diesel and other particles, ozone and other gases, gaseous pollutants and allergens, mold, and other indoor pollutants; 
(B)implementing interventions regarding indoor and outdoor environments to reduce the severity and persistence of asthma; 
(C)developing and maintaining questionnaires completed by the patients, or the parents or guardians of the patients, regarding their respective occupations and personal exposure history, in order to increase the understanding of factors that contribute to asthma prevalence; and 
(D)conducting other research as designated by the Director of the National Institutes of Health, particularly in areas that will advance knowledge of the factors that contribute to asthma. 
(2)Research of significant interestAn eligible entity is encouraged to conduct research under this section on the interactions between environmental exposures and genetic susceptibilities that contribute to the development or exacerbation of asthma. 
(f)Protection of informationThe Secretary shall ensure the protections of individual health privacy under this section consistent with the regulations promulgated under section 264(c) of the Health Insurance Portability and Accountability Act of 1996. 
(g)Authorization of appropriationsThere are authorized to be appropriated $10,000,000 for each of fiscal years 2006 through 2010 to carry out this section.. 
4.National Asthma Education and Prevention Program of the national heart, lung, and Blood InstitutePart C of title IV of the Public Health Service Act (42 U.S.C. 285 et seq.) is amended by inserting after section 424B the following: 
 
424C.Expansion of the National Asthma Education and Prevention Program 
(a)Development of a National Asthma Action Plan 
(1)In generalIn addition to any other authorization of appropriation available to the National Heart, Lung, and Blood Institute for the purpose of carrying out the National Asthma Education and Prevention Program (referred to in this section as the Program), there is authorized to be appropriated to such Institute $1,000,000 for each of fiscal years 2006 through 2010 to develop a National Asthma Action Plan. 
(2)Use of appropriationsThe amount appropriated under paragraph (1) shall be used to fund the report by the Program described under subsection (b). 
(b)Report to Congress 
(1)In generalNot later than 2 years after the date of enactment of the Family Asthma Act, the Program shall, in consultation with patient groups, nonprofit organizations, medical societies, and other relevant governmental and nongovernmental entities that participate in the Program, submit to Congress a report that— 
(A)catalogs, with respect to asthma prevention, management, and surveillance— 
(i)the activities of the Federal Government, including an assessment of the progress of the Federal Government and States, with respect to achieving the goals of the Healthy People 2010 initiative; and 
(ii)the activities of other entities that participate in the Program, including nonprofit organizations, patient advocacy groups, and medical societies; and 
(B)makes recommendations for the future direction of asthma activities, in consultation with researchers from the National Institutes of Health and other member bodies of the National Asthma Education and Prevention Program who are qualified to review and analyze data and evaluate interventions, including— 
(i)how the Federal Government may improve its response to asthma; 
(ii)how the Federal Government may continue, expand, and improve its private-public partnerships with respect to asthma; 
(iii)steps that may be taken to reduce the— 
(I)morbidity, mortality, and overall prevalence of asthma; 
(II)financial burden of asthma on society; 
(III)burden of asthma on disproportionately affected areas, particularly those in medically underserved populations (as defined in section 330(b)(3)); and 
(IV)burden of asthma as a chronic disease; 
(iv)identify programs that have achieved the steps described under clause (iii), and steps that may be taken to expand such programs to benefit larger populations; and 
(v)recommendations for future research and interventions. 
(2)Updates to Congress 
(A)Congressional RequestDuring the 5-year period following the submission of the report under paragraph (1), the Program shall submit updates and revisions of the report upon the request of Congress. 
(B)Five-year reevaluationAt the end of the 5-year period following the submission of the report under paragraph (1), the Program shall evaluate its analyses and recommendations under such report and determine whether a new report to Congress is necessary, and make appropriate recommendations to Congress.. 
5.Asthma–related activities of the Centers for Disease Control and PreventionSection 317I of the Public Health Service Act (42 U.S.C. 247b–10) is amended to read as follows: 
 
317I.Asthma-related activities of the Centers for Disease Control and Prevention 
(a)Program for providing information and education to the publicThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, shall collaborate with State and local health departments to conduct activities, including the provision of information and education to the public regarding asthma including— 
(1)deterring the harmful consequences of uncontrolled asthma; and 
(2)disseminating health education and information regarding prevention of asthma episodes and strategies for managing asthma. 
(b)Compilation of dataThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, shall, in cooperation with State and local public health officials— 
(1)conduct asthma surveillance activities to collect data on the prevalence and severity of asthma, the effectiveness of public health asthma interventions, and the quality of asthma management, including— 
(A)collection of sample household data on the local burden of asthma; and 
(B)surveillance of sample health care facilities; and 
(2)compile and annually publish data regarding— 
(A)the prevalence and incidence of children suffering with asthma in each State and, to the extent practicable, at the county level; 
(B)the childhood mortality rate associated with asthma nationally and in each State and, to the extent practicable, at the county level; 
(C)the number of hospital admissions and emergency department visits by children associated with asthma nationally and in each State and, to the extent practicable, at the county level; and 
(D)the prevalence and incidence of adult asthma, the adult mortality rate, and the number of hospital admissions and emergency department visits by adults associated with asthma nationally and in each State and, to the extent practicable, at the county level. 
(c)Coordination of data collectionThe Director of the Centers for Disease Control and Prevention, in conjunction with State and local health departments, shall coordinate data collection activities under subsection (b)(2) so as to maximize comparability of results. 
(d)Collaboration 
(1)In generalThe Centers for Disease Control and Prevention are encouraged to collaborate with national, State, and local nonprofit organizations to provide information and education about asthma, and to strengthen such collaborations when possible. 
(2)Specific activitiesThe Division of Adolescent and School Health is encouraged to expand its activities with non-Federal partners, especially State-level entities. 
(e)Additional fundingIn addition to any other authorization of appropriations that is available to the Centers for Disease Control and Prevention for the purpose of carrying out this section, there is authorized to be appropriated to such Centers $5,000,000 for each of fiscal years 2006 through 2010 for the purpose of carrying out this section.. 
6.Fellowship training to improve asthma carePart C of title IV of the Public Health Service Act (42 U.S.C. 285 et seq.) is amended by inserting after section 463B the following: 
 
463C.Fellowship training to improve asthma care 
(a)Fellowship training Program 
(1)In generalThe Director of the Institute shall establish individual and institutional training grants for education and training of healthcare providers, including asthma specialists, researchers, and educators on the role of environmental factors in the development and prevention of asthma and recurrent asthma attacks, as well as methods to reduce such factors, including knowledge of treatment as recommended by the National Asthma Education and Prevention Program guidelines. 
(2)Name of training grantsThe training grants awarded under paragraph (1) shall be named in honor of Dr. Irving J. Selikoff for his leadership in inaugurating the environmental medicine movement. 
(b)Authorization of appropriationsThere are authorized to be appropriated $2,000,000 for each of fiscal years 2006 through 2010 to carry out this section.. 
 
